[Cite as State v. New Bey, 2021-Ohio-1482.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                Plaintiff-Appellee,                 :
                                                             No. 109424
                v.                                  :

MIKIAL K. NEW BEY,                                  :

                Defendant-Appellant.                :



                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: April 29, 2021


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-17-621383-B


                                              Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, Eben McNair, Assistant Prosecuting Attorney,
                for appellee.

                Myriam A. Miranda, for appellant.


ANITA LASTER MAYS, P.J.:

                   Defendant-appellant Mikial K. New Bey (“New Bey”) appeals his

convictions for child endangering and domestic violence. We affirm.
I.   Background and Facts

                On June 13, 2019, New Bey and his codefendant T.S. were charged in

an eight-count indictment. On December 6, 2019, New Bey was found guilty by jury

on Counts 1-7 and by the trial court on Count 8. He was sentenced as follows:

      Count 1    Endangering Children R.C. 2919.22(B)(1) ― F-2 ― 8 years
      Count 2    Endangering Children R.C. 2919.22(B)(4) ― F-2 ― 8 years
      Count 3    Endangering Children R.C. 2919.22(A) ― F-3 ― 36 months
      Count 4    Endangering Children R.C. 2919.22(A) ― M-1 ― 6 months
      Count 5    Endangering Children R.C. 2919.22(A) ― M-1 ― 6 months
      Count 6    Endangering Children R.C. 2919.22(A) ― M-1 ― 6 months
      Count 7    Endangering Children R.C. 2919.22(A) ― M-1 ― 6 months
      Count 8    Domestic Violence R.C. 2919.25(A) ― F-4 ― 18 months

              The sentences were run concurrently, for a total eight-year prison

term. New Bey was advised of postrelease control considerations. T.S. pleaded

guilty to one count of child endangering, a third-degree felony under R.C.

2919.22(A), and four counts of first-degree misdemeanor child endangering under

R.C. 2919.22(A). T.S. was sentenced to probation.

II. Trial

              Testimony revealed that New Bey, a certified holistic health coach,

taught various classes at several locations, and also provided medical transport

services. T.S. testified that in 2016, New Bey sometimes transported T.S., her

daughter, and three sons to medical and general community service appointments.

In late 2016 and early 2017, T.S. and the children attended several of New Bey’s

health and martial arts classes.

              At the time of the 2019 trial, the children were ages 13, 8, 7, and 5.
               T.S. testified that she and New Bey began dating in February 2017 and

New Bey moved in with the family. T.S. struggled with mental and psychological

conditions and began taking medication approximately six years prior to the

relationship with New Bey. T.S. testified that New Bey withheld her medication

during the relationship.

               T.S. began to notice marks on the boys’ bodies after martial arts

training and they began to lose weight. New Bey explained that the weight loss was

due to dietary improvements, but the nutritional supplements that New Bey

administered to the children made them ill. In New Bey’s presence, the children

indicated that their injuries were accidents, but son E.S. told T.S. that New Bey

kicked him in the ribs and he fell on the concrete. Due to foundation issues with

T.S.’s residence, T.S. stated the family moved in with New Bey the first week of July

and moved again to Cleveland Heights in August 2017.

               T.S. stated that New Bey was very controlling of the family. New Bey

monitored T.S.’s activities, physically abused her if she asked questions about the

children, threatened to kill her, and bolted a door to prevent the family from leaving.

The children suffered from physical abuse and starvation that New Bey labelled

discipline related to martial arts and training. T.S. also testified about other forms

of abuse by New Bey that included tying up the children in a closet, and offering food

to the children and then knocking it out of their hands.

               In August 2017, T.S. was summoned to school due to suspected child

abuse of the three oldest children. New Bey accompanied T.S. to the school where
they met with the principal, a teacher, and Brandi Stevens (“Stevens”), an intake

worker at the Cuyahoga County Division of Children and Family Services

(“CCDCFS”) in the presence of police. CCDCFS removed the three children from the

home and police accompanied the agency to pick up the younger child later that

evening. T.S. temporarily lost custody of the children as the result of the August

2017 CCDCFS intervention but regained custody one year prior to her trial

testimony.

              Cleveland Heights Policeman Roman Soyko (“Officer Soyko”)

responded to the suspected child abuse call from the school regarding the three

children of T.S. Officer Soyko stated that the children were reluctant to speak with

him. “They were very closed off like they were scared of everything and everyone,

you know.” (Tr. 182.)

              Officer Soyko stated that he observed the injuries to E.S., the youngest

of the three children, that it appeared E.S. received the brunt of physical abuse:

      Well, let’s start with his head. He had, it looked like old bruises, old
      cuts that were scabbed over. You know, for a six-year-old to have that
      amount of bruises and cuts on his face, especially — I mean, a six-year-
      old might or a five — five at the time, or whatever he was, you know,
      six-year-old, my five-year-old might fall down and scrape his head, but
      this was an overwhelming amount of bruising and cuts. * * *

      Also, when we took off his shirt and his pants, just to look at his legs
      and knees and — he had marks and bruises on his upper body. It looked
      like old scars. His knees were swollen significantly like — like an injury,
      like his knee got sprained or hit really hard with something. So both his
      knees were swollen.

      His wrists were swollen. I mean, it was overwhelming the amount of
      bruising, you know, and injuries that — I mean, I’ve never seen on a
      five-year-old so * * *.
(Tr. 183-184.) Officer Soyko also reviewed photographs of the injuries for the jury.

               In addition, Officer Soyko testified that the child appeared to be

malnourished and he described the child’s demeanor:

      He kept looking down. He didn’t want to talk to anyone. And then I
      remember he was also wearing a diaper. So at the age of five or six, you
      know, that’s unusual. But he — yeah, very skinny, malnourished. And
      he actually told me a bunch of times that he’s hungry, and he’s not being
      fed properly at home so * * *.

(Tr. 186-187.) The child also described the martial arts training from New Bey and

stated that is how he received the injuries.

               Officer Soyko did not recall observing apparent injuries or visible

marks on the older children but testified that all three children had the same

demeanor, which he described as follows:

      They — they were just looking down, wouldn’t want to talk. The oldest
      one was the one who talked the most. She opened up, and she basically
      told me a lot of this stuff.

      But, yeah, all of them were skinny. All of them told me they were
      hungry. All of them told me they do not get fed. So, yeah, we actually
      got them some food. I think we got them a pizza so * * *.

(Tr. 187.) Officer Soyko was wearing a bodycam during his interview with the

children and testified to excerpts of the video.

               CCDCFS intake worker Stevens testified that she was called to the

school and informed by the principal that E.S. missed the first week of school and

had expressed physical discomfort. New Bey and T.S. were present for Stevens’s

meeting with the principal and teacher. Stevens shared that the children referred to

New Bey as their stepdad.
               Stevens met with the children individually. E.S. was very small for his

age, had bruises on his face, arms, legs, and a “pretty bad limp.” (Tr. 206.) E.S.

remained in the room with Stevens while she made calls and kept hugging Stevens’s

leg. E.S. told Stevens that his injuries were from martial arts training by New Bey

and “[h]e kept referring to the stick, a stick that they used with it. He said that’s how

his leg was injured with the stick. He was hit with a stick.” (Tr. 213.) E.S. was also

hungry and helped himself to a small yogurt container in the room that he ate with

his hands.

               Stevens also met with the two older children, A.E. and I.E., regarding

the household events and conduct. The children told Stevens that E.S. received most

of the martial arts training. “Basically [the older children said] that [E.S.] was forced

to do it. It wasn’t something that he wanted to do. And they didn’t understand why

they were harder on him than the other kids.” (Tr. 215.)

               Stevens had the children removed from the school by the police based

on the information that she received. The police also accompanied Stevens to the

children’s residence that evening to pick up the youngest child. T.S. met them

outside of the house with the child and New Bey was not in sight.

               Stevens was not the assigned case worker but visited the children

when they were admitted to the hospital.

      I particularly wanted to see them because I had never seen a child
      physically so malnourished. And I just wanted to check up on them
      even though I was no longer responsible for them.

(Tr. 209.)
               Cleveland Heights Detective Mike Mathis (“Detective Mathis”)

testified to his experience with domestic violence patterns and profiles of abusers

and victims. Detective Mathis was furnished with medical records as part of the

investigation. The detective interviewed E.S. who was still hospitalized after the

older siblings were released. An attempt to interview T.S. and New Bey at the house

on September 7, 2017, was unsuccessful. The house appeared to be vacant and there

was no furniture or other indication of occupancy.

               T.S. was located at a mental health facility and advised Detective

Mathis that she still resided at the house. Attempts were made to meet with New

Bey who would not return calls. New Bey and T.S. were subsequently charged.

               After the state rested, New Bey made a motion for judgment of

acquittal under Crim.R. 29 focused on the two older children only who arguably had

no visible bruises. New Bey also argued that the bifurcated charge on the domestic

violence count stemmed from an incident that occurred more than ten years prior

to the instant charge that did not involve a physical altercation. (Tr. 244.) The

motion was denied. The journal entry of the prior domestic violence was admitted

for the trial court’s consideration only. (Tr. 249.)

               Defense witness Don Blake, Jr. (“Blake”) testified that he met New

Bey approximately seven years prior to trial. Blake, employed as a delivery driver at

the time of trial, performed intake services for CCDCFS from 2015 to early June

2017. Blake also recorded New Bey’s health lectures and classes and considered New

Bey to be his instructor for martial arts and the holistic lifestyle. Blake knew T.S.
and her children through the classes in February 2017 and their relationship with

New Bey and visited the Garfield Heights house where they resided.

              Blake never saw the children locked in their rooms or denied food.

Blake stated that T.S. and the children moved in “with us” on Euclid Heights

Boulevard briefly in late June 2017, and that Blake and New Bey helped T.S. and the

children move to Cleveland Heights on August 3, 2017. (Tr. 258.) At that time, Blake

recalled that “we all moved out.” (Tr. 259.) T.S. moved to Cleveland Heights and

New Bey moved to Euclid where he purportedly resided at the time of trial.

              Blake denied that New Bey ever stayed “more than a day or so” with

T.S.’s family but subsequently retracted that statement. (Tr. 260, 268.) Blake

visited the family’s Cleveland Heights home a few times and recalled that a mark

observed on E.S. was explained as the result of a fight between the children. Blake

also testified that the children worked out with him for martial arts and that New

Bey only taught Tai Chi and other low impact exercises. The trainings stopped when

the family moved to Cleveland Heights.

               Blake testified he never saw E.S. in the condition depicted in the

photographic evidence and he did not suspect abuse. Blake also said that he once

witnessed T.S. choke the oldest daughter but did not report it because T.S. had Blake

take her to the mental health ward. (Tr. 272.)

               New Bey testified that he met T.S. while employed as a driver with a

transportation company that provided medical or community assistance transport
services. (Tr. 278.) New Bey was also self-employed as a holistic health and food

service coach and possesses several certifications.

               New Bey stated that he has resided in his “primary house” in Euclid,

Ohio, since 2001. (Tr. 284.) New Bey explained that he, Blake, and other business

owners cooperatively performed business operations at a house on Euclid Heights

Boulevard and allowed T.S. and her family to stay there briefly in late June. New Bey

denied that he taught martial arts or self-defense but instead focused on

mindfulness, meditation, yoga poses, and Tai Chi movements. (Tr. 282.)

               New Bey denied the allegations of physical abuse of the children and

that he was ever romantically involved with T.S. He and Blake assisted T.S. with the

family’s August 2017 move to Cleveland Heights and occasionally he and Blake

would go to the house to perform yardwork. New Bey was aware only of a single

mark on E.S. that T.S. explained was due to a scuffle in the park with E.S.’s brother.

               New Bey renewed his Crim.R. 29 motion; it was denied. New Bey

appeals his convictions. New Bey generally denied the allegations and argues that:

(1) the children did not testify, (2) T.S. had not been taking her mental health

medications; (3) the police did not testify that barriers were in the house; (4) police

and CCDCFS did not testify that the children claimed abuse by New Bey; (5) New

Bey’s friend Blake who was employed by CCDCFS for a portion of the cited time

period did not observe abuse; and (6) T.S. is the sole source of the evidence against

him.
III.   Assignments of Error

                New Bey assigns five errors:

       I.    The trial court erred when it failed to give the jury instruction
             concerning codefendant testimony under R.C. 2923.03(D),
             thereby denying appellant his right to a fair trial and his right to
             due process.

       II.   Appellant was denied effective assistance of counsel.

       III. The trial court erred when it allowed the state witnesses to repeat
            the statements of the minor children without making the
            appropriate fındings as required by Evid.R. 807, thereby denying
            appellant the right to a fair trial and his right to due process.

       IV. The trial court erred when it allowed impermissible comments to
           be made by the State during opening statements, thereby denying
           appellant his right to a fair trial.

       V.    Appellant’s convictions are against the manifest weight of the
             evidence.

IV. Discussion

                Although we begin our analysis with the first assigned error, we elect

to address the errors out of order for efficiency.

       A.    R.C. 2923.03(D) Codefendant Jury Instruction

                New Bey argues that the trial court erred by not giving the jury

instruction regarding codefendant testimony under R.C. 2923.03(D). New Bey’s

counsel did not request a jury instruction, so all but plain error is waived. State v.

Edgerson, 8th Dist. Cuyahoga No. 101283, 2015-Ohio-593, ¶ 15.

       Under Crim.R. 52(B), a plain error affecting a substantial right may be
       noticed by an appellate court even though it was not brought to the
       attention of the trial court. However, an error rises to the level of plain
       error only if, but for the error, the outcome of the proceedings would
       have been different. State v. Harrison, 122 Ohio St. 3d 512, 2009-Ohio-
       3547, 912 N.E.2d 1106, ¶ 61; State v. Long, 53 Ohio St. 2d 91, 97, 372
N.E.2d 804 (1978). “Notice of plain error * * * is to be taken with the
      utmost caution, under exceptional circumstances, and only to prevent
      a manifest miscarriage of justice.” Long at 97.

State v. Bouie, 8th Dist. Cuyahoga No. 108095, 2019-Ohio-4579, ¶ 42.

               “A trial court’s decision on jury instructions is treated with deference,

and an appellate court will not reverse absent an abuse of discretion.” (Citations

omitted.) State v. Malone, 8th Dist. Cuyahoga No. 101305, 2015-Ohio-2150, ¶ 44.

An abuse of discretion exists where the trial court acts in an unreasonable, arbitrary,

or unconscionable manner. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450
N.E.2d 1140 (1983).

               New Bey is correct that R.C. 2923.03(D) provides that a jury must be

instructed as set forth in the section where an alleged accomplice is involved. “The

purpose of this instruction is to inform the jury that the testimony of an accomplice

is inherently suspect and must be ‘viewed with suspicion and weighed with caution.’”

State v. King, 8th Dist. Cuyahoga No. 99319, 2013-Ohio-4791, ¶ 58, quoting State v.

Hall, 8th Dist. Cuyahoga No. 2013-Ohio-2900, citing State v. Bell, 8th Dist.

Cuyahoga No. 97123, 2012-Ohio-2624, ¶ 37.

               As this court has previously stated:

      we look to three factors to determine whether a trial court’s failure to
      give the accomplice instruction constitutes plain error under
      Crim.R. 52(B):

      (1) whether the accomplice’s testimony was corroborated by other
      evidence introduced at trial; (2) whether the jury was aware from the
      accomplice’s testimony that he benefitted from agreeing to testify
      against the defendant; and/or (3) whether the jury was instructed
      generally regarding its duty to evaluate the credibility of the witnesses
      and its province to determine what testimony is worthy of belief.
State v. Kamleh, 8th Dist. Cuyahoga No. 97092, 2012-Ohio-2061, ¶ 38, citing

State v. Woodson, 10th Dist. Franklin No. 03AP-736, 2004-Ohio-5713, ¶ 18; State v.

Bentley, 11th Dist. Portage No. 2004-P-0053, 2005-Ohio-4648, ¶ 58; State v. Jones,

4th Dist. Scioto No. 10CA3366, 2011-Ohio-1108, ¶ 30.

               In the instant case, the testimony of the state’s witnesses and medical

records corroborated the mistreatment of the children. Thus, the first element has

been established. The second element was established by T.S.’s testimony regarding

her guilty plea:

      Counsel:     And you got probation?

      T.S:         Yes.

      Counsel:     Okay. Some of those charges were pretty serious, weren’t
                   they?

      T.S.:        Yes.

      Counsel:     That you pled to, correct?

      T.S.         Yes.

      Counsel:     So you pled to endangering children?

      T.S.         Yes.

      Counsel:     You pled to another kind of endangering children, correct?

      T.S.:        Yes.

      Counsel:     You pled to another count of endangering children,
                   correct?

      T.S.:        Yes.

      Counsel:     And you pled to another charge of endangering children,
                   correct?
      T.S.:          Yes.

      Counsel:       That’s six. And the seventh one is endangering children
                     also, correct?

      T.S.:          Yes.

      Counsel:       The latters [sic] being misdemeanors and the one being a
                     felony three. That was explained to you when you pled,
                     correct?

      T.S.           Yes.

      Counsel:       All right. And basically, the date of the offenses are all
                     listed as August 30, 2017, correct?

      T.S.:          Yes.

                     ***

      Counsel:       All right.

(Tr. 139-140.)

                 For the third and final element, the trial court instructed the jury

about credibility and the jury’s duty to weigh the evidence.

      You are the sole judges of the facts and the credibility of the witnesses
      and the weight to be given to the testimony of each witness.

      To weigh the evidence, you must consider the credibility or believability
      of each person testifying. You will apply the tests for truthfulness which
      you apply in your daily lives. In determining the credibility of the
      witnesses, you should consider the interest or bias the witness has in
      the outcome of the verdict; his appearance, manner, and demeanor
      while testifying before you; candor and frankness; the consistency of
      his testimony with other known facts in the case; accuracy of memory
      or inaccuracy of memory; intelligence or lack thereof; the
      reasonableness of the testimony; the opportunity the witness had to see
      or hear or know the truth of the facts and circumstances concerning the
      things to which he has testified; and any and all other facts and
      circumstances surrounding the testimony which in your judgment
      would add or detract from the credibility and weight of the testimony.
      Applying these tests you will assign to the testimony of each witness
      such weight as you deem proper. You are instructed that you are not
      bound to believe something to be a fact simply because it was testified
      to by a witness who was under oath. You may believe all, part or none
      of a witness’s testimony.

      The defendant testified as a witness in this case. You will weigh his
      testimony in the same manner as you weigh the testimony of other
      witnesses who appeared in the case.

      Just because he is the defendant is no reason for you to disregard and
      set aside his testimony. And you will give his testimony the weight it is
      entitled to receive taking into consideration his interest in the outcome
      of the case and apply to his testimony the same rules that you will apply
      to the testimony of all other witnesses who appeared in the case.

      It is for you to determine what weight you will give the testimony of any
      witness who appeared in this case.

(Tr. 300-302.)

               “We find that any error by the court in failing to give an accomplice

instruction did not rise to the level of plain error.” Kamleh, 8th Dist. Cuyahoga

No. 97092, 2012-Ohio-2061, ¶ 38.

               The first assignment of error is overruled.

      B.       Evid.R. 807(C)

               In the third assignment of error, New Bey argues that Evid.R. 807(C)

requires that the trial court make specific findings of fact to allow the admission of

statements of children under the age of 12 to describe acts of violence or abuse. New

Bey offers that defense counsel should have objected to the hearsay testimony

regarding statements by the 13-year-old and the statements by the other children.

               We review the issue for plain error because no objection was voiced

at trial. We reiterate that the children were ages 13, 8, 7, and 5 at the time of trial.
New Bey’s convictions are for counts relating to E.S. who was 7 years old at the time

of trial.

                 Evid.R. 807 serves as an exception to the

         general exclusion of hearsay statements when a child under the age of
         12 at the time of trial or hearing makes an out-of-court statement
         describing any act or attempted act of physical harm directed against
         the child’s person.

         In order for the statement to be admitted, the proponent of the
         statement must not be able to reasonably obtain the child’s testimony.
         Evid.R. 807(A)(2).

State v. Day, 8th Dist. Cuyahoga No. 108435, 2020-Ohio-5259, ¶ 54.

                 Also,

         [n]otably absent from the rule is any requirement that the child
         declarant be determined to be competent to testify before the statement
         is admitted. See [State v.] Said, 71 Ohio St.3d [337] at 480, 644 N.E.2d
337 [(1994)] (Resnick, J., concurring in part and dissenting in part) (“A
         competency hearing simply is not required by the plain terms of
         Evid.R. 807(A)”).

State v. Silverman, 121 Ohio St. 3d 581, 2009-Ohio-1576, 906 N.E.2d 427, ¶ 14.

Clearly, by its own terms, where the statement is not hearsay, Evid.R. 807 does not

apply.

                 In addition a hearing under Evid.R. 807:

         is triggered by compliance with the notice requirement. Evid.R. 807,
         Staff Notes (“[t]he pre-trial notice requirement is intended to alert
         opposing parties to the possible use of this exception, which in turn
         should trigger a request for an out-of-court hearing as required by
         Evid.R. 807(C)”).

In re S.P., 11th Dist. Lake Nos. 2011-L-038 and 2011-L-039, 2011-Ohio-4696, ¶ 72.
              New Bey references transcript pages “(Tr. 118, 119, 144, 187, 193, 213,

[and] 214)” that contain testimony by T.S., the police officer, and the social worker

but does not recite the relevant content. Thus, we first point out that an appellate

court is not required to develop a party’s argument or “to search the record for

evidence to support an appellant’s argument as to any alleged error.” Rodriguez v.

Rodriguez, 8th Dist. Cuyahoga No. 91412, 2009-Ohio-3456, ¶ 7.

              A review of the record reflects that objections were posed and

sustained to testimony that attributed statements to the children, and the record

contains sufficient additional admissible evidence of the condition of the children

and the source of the alleged abuse to render any error harmless. In re S.P. at ¶ 73.

               To the extent objections were not posed, our review does not support

that New Bey’s claims rise to the level of plain error. New Bey has not presented

evidence under this argument to support that “but for the error, the outcome of the

proceedings would have been different.” State v. Harrison, 122 Ohio St. 3d 512,

2009-Ohio-3547, 912 N.E.2d 1106, ¶ 61.

              The third assigned error is overruled.

      C.    Prosecutorial Comments during Opening Statements

               New Bey argues under the fourth assigned error that the assistant

prosecuting attorney made impermissible comments during opening arguments

regarding physical, emotional, and psychological abuse by New Bey against T.S.

      Opening statements are not evidence. Rather, they are an outline of
      the case to be presented and are intended to give the factfinder a
      general idea of what each side expects the evidence to show. State v.
      Wilson, 1st Dist. Hamilton No. C-000670, 2002-Ohio-1854, ¶ 13.
      Opening statements often serve to state the party’s theory of the case.
      State v. Warmus, 197 Ohio App. 3d 383, 2011-Ohio-5827, 967 N.E.2d
1223, ¶ 24 (8th Dist.).

      Counsel should be afforded latitude by the trial court in making an
      opening statement. Columbus v. Hamilton, 78 Ohio App. 3d 653, 657,
      605 N.E.2d 1004 (10th Dist.1992), citing Maggio v. Cleveland, 151
Ohio St. 136, 84 N.E.2d 912 (1949), paragraph two of the syllabus.
      However, opening statements should not include matters that attempt
      to influence or sway the jury by making statements that counsel knows
      will not be supported by competent or admissible evidence. Maggio at
      140-141.

State v. Wuensch, 2017-Ohio-9272, 102 N.E.3d 1089, ¶ 33-34 (8th Dist.).

               T.S. testified to the abuse at trial. We do not find that the assistant

prosecuting attorney made statements that were unsupported and inadmissible.

               The fourth assignment of error lacks merit.

      D.    Manifest Weight

               The fifth challenge is to the manifest weight of the evidence.

      A challenge to the manifest weight of the evidence questions whether
      the state has met its burden of persuasion. State v. Byrd, 8th Dist.
      Cuyahoga No. 98037, 2012-Ohio-5728, ¶ 27. When considering a claim
      that a conviction is against the manifest weight of the evidence, this
      court sits as a “thirteenth juror” and may disagree “with the factfinder’s
      resolution of conflicting testimony.” State v. Thompkins, 78 Ohio St. 3d
380, 387, 678 N.E.2d 541 (1997). The weight-of-the-evidence standard
      “addresses the evidence’s effect of inducing belief.” State v. Wilson, 113
Ohio St. 3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25, citing
      Thompkins at 386-387.

In re D.C., 8th Dist. Cuyahoga No. 102165, 2015-Ohio-4367, ¶ 13.

               The statements by the victims, T.S., police, social worker, and

principal, along with the medical evidence support the charges in this case. Based

on a thorough examination of the record, this court cannot say that the “jury clearly
lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.” Thompkins, 78 Ohio St. 3d at 387, 678
N.E.2d 541, citing State v. Martin, 20 Ohio App. 3d 172, 485 N.E.2d 717 (1st

Dist.1983).

                The fifth assignment of error is overruled.

      E.      Ineffective Assistance of Counsel

                In New Bey’s second assignment of error, he argues that counsel was

ineffective for failure to: (1) request an accomplice jury instruction; (2) request a

competency hearing for T.S.; (3) object to prejudicial comments by T.S.; (4) object

to leading questions by the state; (5) demand a hearing under Evid.R. 807 and object

to hearsay; (6) properly question or challenge state witnesses; (7) object to the

prosecution’s comments or bad acts testimony; and (8) give a cohesive closing

argument. New Bey also argues that the cumulative effect of counsel’s deficiencies

warrants reversal.

                To establish a claim for ineffective assistance of counsel, New Bey

must show his trial counsel’s performance was deficient, and that the deficient

performance prejudiced the defense so as to deprive New Bey of a fair trial.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984); State v. Bradley, 42 Ohio St. 3d 136, 538 N.E.2d 373 (1989). To establish

prejudice, New Bey must demonstrate there is a “reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Strickland at 694.
               “In evaluating a claim of ineffective assistance of counsel, a court

must give great deference to counsel’s performance.” Id. at 689. “A reviewing court

will strongly presume that counsel rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment.” State v.

Pawlak, 8th Dist. Cuyahoga No. 99555, 2014-Ohio-2175, ¶ 69. Thus, “[t]rial strategy

or tactical decisions cannot form the basis for a claim of ineffective counsel.” State v.

Foster, 8th Dist. Cuyahoga No. 93391, 2010-Ohio-3186, ¶ 23, citing State v. Clayton,

62 Ohio St. 2d 45, 402 N.E.2d 1189 (1980).

               Additionally, the failure to do a futile act cannot be the basis for claims

of ineffective assistance of counsel, nor could such a failure be prejudicial. State v.

Kilbane, 8th Dist. Cuyahoga No. 99485, 2014-Ohio-1228, ¶ 37. In Strickland, the

United States Supreme Court ruled that judicial scrutiny of an attorney’s work must

be highly deferential. The court noted that it is all too tempting for a defendant to

second-guess his lawyer after conviction and that it would be all too easy for a court,

examining an unsuccessful defense in hindsight, to conclude that a particular act or

omission was deficient. Id. at 689.

               Therefore, “a court must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance; that is, the

defendant must overcome the presumption that, under the circumstances, the

challenged action ‘might be considered sound trial strategy.’” Strickland at 689,

quoting Michel v. Louisiana, 350 U.S. 91, 76 S. Ct. 158, 100 L. Ed. 83 (1955).
            1. Competency Hearing

               New Bey argues that defense counsel should have requested a

competency hearing for T.S. based on Evid.R. 601, although no case law is cited to

support the argument, and the state did not counter the argument. Evid.R. 601(a),

prior to its amendment effective July 1, 2020, provided:

      Every person is competent to be a witness except:

      (A) Those of unsound mind, and children under ten years of age, who
      appear incapable of receiving just impressions of the facts and
      transactions respecting which they are examined, or of relating them
      truly.

Silverman, 121 Ohio St. 3d 581, 2009-Ohio-1576, 906 N.E.2d 427, at ¶ 43. New Bey

specifies that the evidence of T.S.’s mental challenges include that T.S. was

hospitalized at the time that she was located by police, her mental illness history,

and her testimony that New Bey withheld her medications for four months that

caused her to “tap out of reality.” (Tr. 128.)

               We observe that:

      “‘A person, who is able to correctly state matters which have come
      within his perception with respect to the issues involved and
      appreciates and understands the nature and obligation of an oath, is a
      competent witness notwithstanding some unsoundness of mind.’”
      [State v. Bradley, 42 Ohio St.3d] at 140-141, [538 N.E.2d 373 (1989)],
      quoting State v. Wildman, 145 Ohio St. 379, 61 N.E.2d 790 (1945),
      paragraph three of the syllabus.

      Moreover, competency under Evid.R. 601(A) contemplates several
      characteristics: (1) the individual must have the ability to receive
      accurate impressions of fact; (2) the individual must be able to
      accurately recollect those impressions; and (3) the individual must be
      able to relate those impressions truthfully. State v. Grahek, 8th Dist.
      Cuyahoga No. 81443, 2003-Ohio-2650, ¶ 25, citing State v. Said, 71
Ohio St. 3d 473, 644 N.E.2d 337 (1994).
State v. Conner, 8th Dist. Cuyahoga No. 99557, 2014-Ohio-601, ¶ 33-34

                We do not find that, based on the record, counsel was ineffective in

this regard.

               2. Prejudicial Comments

                 T.S. referred to New Bey as a “monster” during her testimony.

(Tr. 129, 165.) However, T.S. immediately added to the reference a description of

New Bey’s actions and the psychological impact on her children. We disagree with

New Bey’s position that defense counsel’s failure to object could not have been part

of a defense strategy. Counsel may have, for example, determined that the nature of

the charges required deftly dealing with the codefendant and mother of the children.

                We do not find that New Bey has “overcome the presumption that,

under the circumstances, the challenged action might be considered strong trial

strategy.” State v. Pridgett, 8th Dist. Cuyahoga No. 101823, 2016-Ohio-687, ¶ 36,

quoting Strickland, 466 U.S. at 689, 104 S. Ct. 2052, 80 L. Ed. 2d 674.

               3. Leading Questions

                 Here New Bey argues that the prosecutor was allowed to lead all of

the witnesses and interject the state’s narrative in the questions. “The Supreme

Court has held that it is not the improper use of leading questions to direct one’s

attention to events or to matters on which testimony was already generated.”

State v. Melton, 8th Dist. Cuyahoga No. 87186, 2006-Ohio-5610, ¶ 19.

                Also,

       Evid.R. 611(C) does not strictly forbid leading questions, but states
      “leading questions should not be used on the direct examination of a
      witness except as may be necessary to develop his testimony.” This
      exception is broad; it is within the trial court’s discretion to allow the
      use of leading questions.

(Fn. omitted.) Id. at ¶ 18.

               This argument also lacks merit.

            4. Evid.R. 807

                We addressed this challenge in our analysis of the third assigned

error. As stated therein, the assigned error lacks merit; thus, counsel was not

ineffective. Counsel’s failure to perform a futile action “cannot be the basis for claims

of ineffective assistance of counsel, nor could such a failure be prejudicial.” Kilbane,

8th Dist. Cuyahoga No. 99485, 2014-Ohio-1228, at ¶ 37.

            5. Questioning Methods and Inability to Give a Cohesive
                Closing Argument

               New Bey offers no case law to support these arguments but states that

trial counsel failed to: (1) properly question witnesses; (2) object to statements by

the state during opening arguments regarding New Bey’s control over T.S.; and

(3) give a cohesive closing argument. “[A] court must indulge a strong presumption

that counsel’s conduct falls within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption that, under the

circumstances, the challenged action ‘might be considered sound trial strategy.’”

Strickland, 466 U.S. at 689, 104 S. Ct. 2052, 80 L. Ed. 2d 674, quoting Michel v.

Louisiana, 350 U.S. 91, 76 S. Ct. 158, 100 L. Ed. 83 (1955).

               We do not find that the record reflects that counsel was ineffective.
            6. Cumulative Error

               As for New Bey’s claim that the cumulative effect of counsel’s errors

deprived him of a fair trial,

      The Ohio Supreme Court has recognized the doctrine of cumulative
      error. See State v. DeMarco, 31 Ohio St. 3d 191, 509 N.E.2d 1256
      (1987), paragraph two of the syllabus. Under this doctrine, a conviction
      will be reversed when the cumulative effect of errors in a trial deprives
      a defendant of a fair trial even though each of the numerous instances
      of trial-court error does not individually constitute cause for reversal.
Id. at 196-197. See also State v. Hunter, 131 Ohio St. 3d 67, 2011-Ohio-
      6524, 960 N.E.2d 955, ¶ 132. Moreover, “errors cannot become
      prejudicial by sheer weight of numbers.” State v. Hill, 75 Ohio St.3d
      [195,] 212, 661 N.E.2d 1068.

State v. Singleton, 8th Dist. Cuyahoga No. 98301, 2013-Ohio-1440, ¶ 64.

                Based on our disposition of the individual assigned errors and those

detailed herein, we do not find that counsel was ineffective. “[W]here it is found that

the trial court did not err, cumulative error is simply inapplicable.” Id. at ¶ 66.

                The second assignment of error lacks merit.

V.   Conclusion

                The trial court’s judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.             The defendant’s

conviction having been affirmed, any bail pending appeal is terminated.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



ANITA LASTER MAYS, PRESIDING JUDGE

LARRY A. JONES, SR., J., and
EMANUELLA D. GROVES, J., CONCUR